Case: 20-60524     Document: 00515845398         Page: 1     Date Filed: 05/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 20-60524                         May 3, 2021
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rodney Renchie,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 2:19-CR-35-2


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Rodney Renchie pleaded guilty to conspiracy to possess with intent to
   distribute 500 grams or more of a mixture or substance containing
   methamphetamine. He was sentenced to 240 months of imprisonment and
   five years of supervised release. On appeal, Renchie argues that the district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60524       Document: 00515845398         Page: 2   Date Filed: 05/03/2021




                                    No. 20-60524


   court erred by applying U.S.S.G. § 2D1.1(b)(5), which provides for a two-
   level enhancement for an offense involving imported methamphetamine.
   Relying on the appeal waiver provision in Renchie’s plea agreement, the
   Government moves to dismiss the appeal. Renchie has indicated that he
   opposes the motion, but he has not filed a response.
            We review the validity of an appeal waiver de novo. United States v.
   Baymon, 312 F.3d 725, 727 (5th Cir. 2002).          The waiver provision in
   Renchie’s plea agreement waived his right to appeal the sentence on any
   ground whatsoever, except for ineffective assistance of counsel. The record
   shows that the waiver was knowing and voluntary, as Renchie knew he had
   the right to appeal and that he was giving up that right in the plea agreement.
   See United States v. Portillo, 18 F.3d 290, 292 (5th Cir. 1994). Renchie’s
   opening brief neither mentions the waiver nor explains why the appeal is
   nevertheless being brought. Once the Government moved to dismiss the
   appeal based on the appeal waiver, Renchie should have conceded the point
   or sought to show that the appeal concerned issues that were outside of the
   terms of the waiver. See United States v. Story, 439 F.3d 226, 231 (5th Cir.
   2006).
            Because the plain language of the waiver applies to his sentencing
   claim, the motion to dismiss is GRANTED, and the Government’s
   alternative motion for summary affirmance is DENIED. See United States
   v. Bond, 414 F.3d 542, 544, 546 (5th Cir. 2005). Counsel for Renchie is
   CAUTIONED that pursuing an appeal contrary to a valid waiver and
   without responding to the Government’s invocation of the waiver is a
   needless waste of judicial resources that could result in sanctions. See United
   States v. Gaitan, 171 F.3d 222, 223-24 (5th Cir. 1999).
            APPEAL DISMISSED.




                                          2